—Order, Supreme Court, New York County (Marjory Fields, J.), entered July 23, 2001, which granted in part defendant father’s motion to modify the visitation provisions of the parties’ separation agreement, unanimously affirmed, without costs.
The court properly modified the parties’ agreement, entered into when their seven-year-old child was less than three years old, to clarify ambiguities regarding the periods of visitation. Even if, arguendo, the modification were an expansion of the father’s visitation periods, the seven-year-old child’s distress over the uncertainty of the visitation schedule and expression of a desire to see more of her father were changes in circumstances that made adherence to the dated schedule not in her best interests (cf, Karetny v Karetny, 283 AD2d 250). The modification was properly made without a hearing since the court was familiar with the parties and the issues based upon a recent prior hearing, the parties’ submissions and the report of the guardian ad litem (see, Skidelsky v Skidelsky, 279 AD2d 356). Concur—Tom, J.P., Buckley, Ellerin, Rubin and Gonzalez, JJ.